Exhibit CERTIFICATE OF OWNERSHIP AND MERGER MERGING CHINA YONGXIN PHARMACEUTICALS INC. INTO NUTRADYNE GROUP, INC. (Pursuant to section 253 of the General Corporation Law of the state of Delaware) Nutradyne Group, Inc., (the “Company”) a corporation organized and existing under the laws of the state of Delaware, does hereby certify: First: That this Company was incorporated on September 13, 2004, pursuant to the General Corporation Law of the state of Delaware. Second: That this Company owns all of the issued and outstanding shares of each class of the stock of China Yongxin Pharmaceuticals Inc., a corporation organized and existing under the laws of the state of Delaware. Third: That this Company, by resolutions of its board of directors duly adopted by unanimous written consent on April 30, 2008, determined to merge into itself said China Yongxin Pharmaceuticals Inc. which resolutions are set forth on Exhibit A, attached hereto and incorporated herein. Fourth:The Certificate of Incorporation of the Company is hereby amended by deleting Article I of the Certificate of Incorporation in its present form and substituting therefore new Article I in the following form:The name of the Company is China Yongxin Pharmaceuticals Inc. Fifth:The merger shall be effective May 13, 2008. IN WITNESS WHEREOF, Nutradyne Group, Inc. has caused this Certificate of Merger to be executed by a duly authorized officer this 1st day of May, 2008 NUTRADYNE GROUP, INC. By /s/ Samuel Liu Name:Samuel Liu Title: President Exhibit A RESOLUTIONS
